WARDEN, P. J.,
dissenting.
I would hold that claimant met her burden of proving a compensable injury, and therefore I dissent.
The Board’s reversal was based in part on the lack of objective medical evidence of an injury. Claimant repeatedly complained of headaches, dizziness and nausea since the time of the accident. She went to Dr. Byerly when her symptoms failed to subside after four days. That he found no cuts, bumps or other objective findings is not dispositive; she had come to him for treatment, and her statement was given to aid him in making a diagnosis. The history she gave to Serbu was consistent with that given Dr. Byerly and with her testimony. There is no doubt that the pipe fell, that she exclaimed when it did and that she was rubbing her head immediately afterward. That there was no objective medical evidence of injury is not enough for employer to deny the claim, when there is no reason to doubt that the incident causing injury occurred.
I quote the Board’s other apparent ground for reversal:
“Claimant’s strongest evidence comes from her coworker Ms. Davis [the co-worker]. However, Ms. Davis stated that claimant initially told her she was struck in the arm and hand. It was not until later that claimant told her she was struck in the head. No evidence was offered why claimant may have altered the location where she was struck.”
The record does not support these recitals. Davis testified:
“Q. Okay. What did she look like to you, what did she do, what was she doing after it fell?
“A. She had her hand by — on her head.
“Q. She had her hand — on her head.
“A. And said, ‘Ouch!’ and said it hit her hand too.”
I agree with the findings and conclusions made by the referee, who had the opportunity to observe the witnesses as well as the scene of the accident and, therefore, I respectfully dissent.